 



Exhibit 10.26
STARTEK, INC.
OPTION AGREEMENT
Date of Grant: _________________
     THIS OPTION AGREEMENT (this “Agreement”), dated as of the date of grant
first stated above (the “Date of Grant”), is delivered by StarTek, Inc., a
Delaware corporation (the “Company”) to ______, the (“Participant”), who is an
employee of the Company or one of its Designated Subsidiaries.
Recitals
     A. The Board of Directors of the Company (the “Board”) has adopted, with
subsequent stockholder approval, the StarTek, Inc. Stock Option Plan (the
“Plan”).
     B. The Plan provides for the granting of stock options (“ISO’s”) and
nonqualified stock options (“NSO’s) by a committee to be appointed by the Board
(the “Committee”) to key employees of the Company or any subsidiary of the
Company to purchase, or to exercise certain rights with respect to, shares of
the common stock of the Company, par value $0.01 per share, in accordance with
the terms and provisions thereof; and
     C. The Committee considers the Participant to be a person who is eligible
for a grant of stock options under the Plan, and has determined that it would be
in the best interest of the Company to grant to Participant the stock options
set forth herein, subject to the terms and conditions hereof.
Agreement
     NOW, THEREFORE, the parties hereby agree as follows:
1. Definitions. Except as expressly indicated herein, defined terms used this
Agreement shall have the meanings set forth in the Plan.
2. Grant of Option. Subject to the terms and conditions hereinafter set forth,
the Company, with the approval and at the direction of the Committee, hereby
grants to the Participant, as of the Date of Grant, an option to purchase up to
______shares of Common Stock at a price of $______ per share, the Fair Market
Value of the Common Stock as of the Date of Grant. Such option is hereinafter
referred to as the “Option” and the shares of Common Stock purchasable upon
exercise of the Option are hereinafter sometimes referred to as the “Option
Shares”. The Option is intended by the parties hereto to be, and shall be
treated as an ISO.
3. Vesting and Termination of the Option
     (a). Vesting of Option. Subject to the provisions of the Plan which provide
for acceleration of exercisability of the Option in certain circumstances as
provided therein and such further limitations as are

 



--------------------------------------------------------------------------------



 



provided in the Plan and this Agreement, the Option shall vest and be
exercisable as to the Option Shares (subject to adjustment as provided in
paragraph 10 of the Plan) as follows:

         
On the first anniversary
       
of the Date of Grant and
       
Thereafter:
  25%
 
  ______Option Shares
 
       
Monthly vesting for the
       
following 36 months after
       
the first anniversary
       
Thereafter:
  2.0833% per month
 
  _________Option Shares

Except as provided below, upon Termination of Employment for any reason, a
Participant shall forfeit any Options that are not vested on the date of
Termination of Employment. Notwithstanding the vesting schedule contained
herein, upon Termination of Employment of the Participant for Cause, all Options
granted to the participant will be cancelled and forfeited by the Participant
upon delivery to him of notice of such Termination of Employment.
        (b) Termination of Option. The Option granted under this Agreement will
expire as of the earliest of:

  (i)   the date of which it is forfeited under the provisions of paragraph 3(a)
hereof;     (ii)   10 years from the Option Date;     (iii)   three months after
the Participant’s Termination of Employment for any reason other than death; or
six months after the Participant’s death.

4. Exercise of Options.
        (a) Notice and Payment. To exercise an Option in whole or in part, a
Participant (or, after his death, his executor or administrator) must give
written notice to the Committee, stating the number of shares as to which he
intends to exercise the Option together with payment of the Option Price. The
Option Price (and any required withholding) may be paid (i) in cash, (ii) in
shares of Common Stock having an aggregate Fair Market Value, as determined on
the date of delivery, equal to the Option Price, or (iii) by delivery of
irrevocable instructions to a broker to promptly deliver to the Company the
amount of sale or loan proceeds necessary to pay for all Common stock acquired
through such exercise and any tax withholding obligations resulting from such
exercise.
        (b) Delivery of Certificate. On the exercise date specified in the
Participant’s notice or as soon thereafter as is practicable, the Company shall
cause to be delivered to the Participant, a certificate or

 



--------------------------------------------------------------------------------



 



certificates for the Option Shares then being purchased (out of theretofore
unissued Common Stock or reacquired Common Stock, as the Company may elect) upon
full payment for such Option Shares. The obligation of the Company to deliver
Common Stock shall, however, be subject to the condition that if at any time the
Committee shall determine in its discretion that the listing, registration or
qualification of the Option or the Option Shares upon any securities exchange or
under any state or federal law, or the consent or approval of any governmental
regulatory body, is necessary or desirable as a condition of, or in connection
with, the Option or the issuance or purchase of Common Stock thereunder, the
Option may not be exercised in whole or in part unless such listing,
registration, qualification, consent or approval shall have been effected or
obtained free of any conditions not acceptable to the Committee.
        (c) Failure to Pay. If the Participant fails to pay for any of the
Option Shares specified in such notice and any required withholding tax or fails
to accept delivery of the Option Shares, the Participant’s right to purchase
such Option Shares may be terminated by the Company. The date specified in the
participant’s notice as the date of exercise shall be deemed the date of
exercise of the Option, provided that payment in full for the Option Shares to
be purchased upon such exercise and any required tax withholding shall have been
received by such date.
5. Non-Transferability to Option. During the Participant’s lifetime, the Option
shall be exercisable only by the Participant or any guardian or legal
representative of the Participant, and the Option shall not be assignable or
transferable by the Participant except, in case of the death of the Participant,
by will or the laws of intestate succession. In addition, the Option shall not
be subject to attachment, execution or other similar process. In the event of
(i) any attempt by the Participant to alienate, assign, pledge, hypothecate or
otherwise dispose of the Option, except as provided for herein, or (ii) the levy
of any attachment, execution or similar process upon the rights or interest
hereby conferred, the Company may terminate the Option by notice to the
Participant and it shall thereupon become null and void.
6. Transferability of Option Shares. The Participant hereby agrees that
the Option Shares acquired upon exercise of the Option shall be acquired for the
Participant’s own account for investment purposes only and not with a view to
any distribution or public or public offering thereof within the meaning of the
Act, or other applicable securities laws. If the Board so determines, any stock
certificates issued upon exercise of the Option shall bear a legend to the
effect that the Option Shares have been so acquired. The Company shall not be
required to bear any expenses of compliance with the Act, other applicable
securities laws, or the rules and regulations of any national securities
exchange or other regulatory authority in connection with the registration,
qualification or transfer, as the case may be, of the Option or any Options
Shares acquired upon exercise thereof. The foregoing restrictions on the
transfer of Options Shares shall not apply if (i) the Company shall have been
furnished with a satisfactory opinion of counsel to the effect that such
transfer will be in compliance with the Act and all other applicable securities
laws, or (ii) the Option Shares shall have been duly registered in compliance
with the Act and all other applicable securities laws.
     The Participant further agrees that, upon any sale of Option Shares within
two (2) years from the Date of Grant of the Option, or within one year after
transfer of such Option Shares to the Participant’s ownership, and then the
Participant shall immediately notify the Company in writing of such disposition
and the amount realized by the Participant upon such disposition.
7. Employment Not Affected. Neither the granting of the Option nor its exercise
shall be construed as granting to the Participant any right with respect to
continuance of employment with the Company or any

 



--------------------------------------------------------------------------------



 



Subsidiary. Except as may otherwise be limited by a written agreement between
the Company or any Subsidiary and the Participant, the right of the Company or
any Subsidiary to terminate at will the Participant’s employment with it at any
time (whether by dismissal, discharge, retirement or otherwise) is specifically
reserved by the Company or Subsidiary (whichever the case may be), and
acknowledged by the Participant.
8. Amendment of Option. The Option may be amended by the Board or the Committee
at any time (i) if the board or the Committee determines, in its sole
discretion, that amendment is necessary or advisable in the light of any
addition to or change in the Code or in the regulations issued thereunder, or
any federal or state securities law or other law or regulation, which change
occurs after the Date of Grant and by its terms applies to the Option or
(ii) other than in the circumstances described in clause (i), with the consent
of the Participant.
9. Notice. Any notice to the Company provided for in this Agreement shall be
addressed to the Company in care of its Secretary at its executive offices at 44
Cook Street, 4th Floor, Denver, Colorado 80206, and any notice to the
Participant shall be addressed to the Participant at the current address shown
on the payroll records of the Company. Any notice shall be deemed to be duly
given if and when properly addressed and posted by registered or certified mail,
postage prepaid.
10. Incorporation of Plan by Reference. The Option is granted pursuant to the
terms of the Plan, the terms of which are incorporated herein by reference, and
the Option shall in all respects be interpreted in accordance with and subject
to the terms and provisions of the Plan. The Committee shall interpret and
construe the Plan and this Agreement, and its interpretations and determinations
shall be conclusive and binding on the parties hereto and any other person
claiming an interest hereunder, with respect to any issue arising hereunder or
thereunder. If any terms of this Agreement conflict with the terms of the Plan,
the terms of the Plan shall control.
11. Governing Law. The validity, construction, interpretation and effect of this
Agreement shall exclusively be governed by and determined in accordance with the
laws of the State of Delaware, except to the extent preempted by federal law,
which shall to the extent of such preemptive govern.
     IN WITNESS WHEREOF, the parties have executed this Agreement effective as
of the Date of Grant specified above.

     
ATTEST:
  STARTEK, INC., a Delaware corporation
 
   
 
   
 
   
 
   
 
   
 
   
Shelby Test-Peralta, V.P. Human Resources
  Steven Butler, President and Chief Executive Officer
 
   
 
   
 
  ACCEPTED AND AGREED TO:
 
   
 
   
 
   
 
   
 
   
 
   
 
  Participant

 